DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  
As of claim 1, lines 4-5, term “response to positional data” should be --response to the positional data--.
As of claim 11, lines 5-6, term “response to positional data” should be --response to the positional data--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statuary subject matter. The claims recites “a computer program product tangibly embodied on a computer readable medium”, so the claim is drawn to a software per se and is not directed to any of the statutory categories (a process, machines, manufactures or composition of matter). It is suggested that the claim language be amended to cover only statutory embodiments by adding the limitation non-transitory” to the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumas et al. (US Pub 2013/0176107).
As of claims 1 and 11, Dumas discloses a method of actuating an access control (lock, see abstract) using a mobile device (remote access device 15; see paragraph [0040), the method comprising:
detecting positional data of a mobile device carried by an individual ( via detecting remote access device 15; see paragraphs [0037], [0046], [0050], [0054], claim 13);
detecting that the mobile device is located within a zone of interest in response to positional data of the mobile device (see claim 13, the high rate of broadcast and listening state is set when the remote access device is located in a zone close to the lock);
detecting an access control (see claim 1, a signal for access control to be received by the lock is sent by the remote access device);
detecting intent of the individual carrying the mobile device to actuate the access control (see various intents are disclosed: see claims 14, 17 or paragraph [0087] in which the user must authenticate himself to the smartphone, thereby indicating his intention to actuate the lock);
authenticating the individual carrying the mobile device (see paragraphs [0086], [0087]; it is noted that, according to the description and dependent claim 6 of the present application, the authentication may merely correspond to the verification of a credential to the lock, measure that necessarily takes place in all wireless lock system, e.g. in D1); and
actuating the access control once the individual has been authenticated (see par.[0050]).
As of claims 2 and 12, Dumas discloses increasing a rate of a wireless signal advertised by at least one of the access control and the mobile device when the mobile device is detected within the zone of interest (via high rate broadcast and listening state; see paragraph [0044] and claim 13). 
As of claims 3 and 13, Dumas discloses increasing a rate of wireless signal detection by at least one of the access control and the mobile device when the mobile device is detected within the zone of interest (via high rate broadcast and listening state; see paragraph [0044] and claim 13).    
As of claims 4 and 14, Dumas discloses increasing a rate of wireless signal detection by at least one of the access control and the mobile device when the mobile device is detected within the zone of interest (via high rate broadcast and listening state; see paragraph [0044] and claim 13). 
As for claims 5 and 15, any wireless access control requires the user's mobile device to be in the communication range with the access control. In other words, the user's mobile phone has to be detected within the communication zone which clearly indicates the intent of the user. Furthermore, Dumas discloses that the mobile device has to approach the lock and that shake pattern of the phone has to be detected (see paragraphs [0050] and [0087]). 
As of claims 6 and 16, the credential of claims 6 and 16 covers any type of credential, it is anticipated by any access signal sent from a mobile device to the access control as such a signal necessarily comprises access data, i.e. a credential (see paragraphs [0065] and [0086]-[0087]).
As of claims 10 and 20, Dumas discloses that the detecting positional data of a mobile device further comprises: determining a distance between the mobile device and the access control in response to a signal strength of a wireless signal advertised by at least one of the mobile device and the access control (via using RSSI to determine distance of the remote access device 15 to the lock; see paragraph [0037]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US Pub 2013/0176107) in view of Earles et al. (US Pub 2017/0301166).
As of claims 7-9 and 17-19, Dumas discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose authenticating voice signature or verbal command and verifying face of the individual.
Earles discloses a wireless credential proximity control wherien a lock controller performs facial recognition and voice verification of an individual carrying a credential device 116 (mobile device; see paragraph [0084]).
From the teaching of Earles it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Dumas to include the function of voice/facial recognition as taught by Earles in order to enhance the user’s intent and authentication system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kita et al. (US Pub 2020/0357213) discloses a system for determining user’s intention and performing authentication before allowing access (see paraqgrpah [0090])
Jonsson (US Pub 2019/0287329) discloses a method for controlling a lock based on a activation signal, position of a portable key device and intent of the user to access the lock.
Brady et al. (10,573,106) discloses the function of performing facial and voice recognition to determine user’s intent to access a facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683